Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office action is in response to papers filed on 12/14/2021.  Amendments made to the claims and Applicant's remarks have been entered and considered. 
Claims 1-15 are pending and are presented for examination.  
Claims 1-15 are allowed.  

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
In claim 1, the specific limitations of “an eccentricity exists between the ring-shaped inner wall and the ring-shaped outer wall of the rotor casing assembly; and wherein the positioning assembly and the fixing disc are collaboratively formed as a fixing end, so that the roller assembly is not rotated about its own axle” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record (PTO-892, IDS). 
Claims 2-5 are also allowable for depending on claim 1. 

Regards the limitation “wherein the positioning assembly and the fixing disc are collaboratively formed as a fixing end, so that the roller assembly is not rotated about its own axle”, it has been disclosed in specification that “[0045] (part) While the rotor 
In Figs. 1a (added new on 12/14/2021), it is clearly shown that an eccentricity exists between the ring-shaped inner wall and the ring-shaped outer wall of the rotor casing assembly (by two axis A and B).  

In claim 6, the specific limitations of “an eccentricity exists between the ring-shaped inner wall and the ring-shaped outer wall of the rotor casing assembly; wherein while the second roller assembly is eccentrically revolved, the at least one cycloid tooth structure is pushed against the corresponding second roller, so that the cycloid disc is correspondingly rotated; and wherein the positioning assembly and the first fixing disc are collaboratively formed as a fixing end, so that the first roller assembly is not rotated about its own axle” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record (PTO-892, IDS). 
Claims 7-8 are also allowable for depending on claim 6. 
	In addition to the allowable feature of claim 1, claim 6 requires second roller assembly configured as claimed.  

In claim 9, the specific limitations of “a rotor casing assembly with a hollow structure and a plurality of eccentric rings, wherein the plurality of eccentric rings are disposed on a ring-shaped inner wall of the rotor casing assembly, and every two adjacent eccentric rings of the plurality of eccentric rings have opposite eccentric directions; wherein the positioning assembly and the first fixing disc are collaboratively formed as a fixing end, so that the first roller assembly is not rotated about its own axle; and the first roller assembly and the fourth roller assembly are not rotated about their 
Claims 10-15 are also allowable for depending on claim 9. 
In addition to the allowable feature of claim 1, claim 6 requires second to fourth roller assemblies configured as claimed.  

Lee et al (US 20130099554 A1) has been considered for the claimed structure.  
Lee discloses a speed reducing device having a power source (motor), the speed reducing device (gears) comprising: 
a motor (130) served as the power source and comprising: 
a stator portion (135); and 
a rotor portion (134, 134’), wherein the rotor portion is a power input terminal of the speed reducing device, the rotor portion is driven to rotate by the stator portion, and 
the rotor portion comprises a rotor casing assembly (134) with a hollow structure, wherein the rotor casing assembly comprises a ring-shaped inner wall and a ring-shaped outer wall, and 
a speed reducing mechanism, wherein at least a portion of the speed reducing mechanism is located at an inner side of the motor (Fig. 4), and the speed reducing mechanism comprises: 
at least one roller assembly (145, Figs. 4-5) [0046] disposed within the ring-shaped inner wall of the rotor casing assembly, 
wherein while the roller assembly is rotated with the rotor portion, the roller assembly is eccentrically revolved [0014], 

a cycloid disc (143 in 140) served as a power output terminal of the speed reducing device and disposed within the hollow portion of the wheel disc, and comprising 
a main body (body of 143) and at least one cycloid tooth structure (Fig. 5), 
wherein the at least one cycloid tooth structure is protruded from an outer periphery of the main body and in contact with the corresponding roller (Fig. 5), 
wherein while the roller assembly is eccentrically revolved, the at least one cycloid tooth structure is pushed against the 46corresponding roller, so that the cycloid disc is correspondingly rotated; 
at least one fixing disc (146, 152) located at an outer side of the roller assembly, wherein the fixing disc is stationary and not rotatable relative to the roller assembly; and 
a positioning assembly comprising at least one positioning structure (143’) and at least one positioning pin (153), 
wherein the at least one positioning structure is formed on the fixing disc and the at least one positioning pin is formed on the wheel disc of the roller assembly, or the at least one positioning pin is formed on the fixing disc and the at least one positioning hole is formed in the wheel disc of the roller assembly, 
wherein the at least one positioning pin is inserted into the corresponding positioning hole (Figs. 4-5), and a radial gap is formed between the positioning pin and the corresponding positioning hole (as hole is bigger).  
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN K KIM whose telephone number is (571)270-5072 and fax number is (571)270-6072.  The examiner can normally be reached on 7AM-3PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
/JOHN K KIM/           Primary Examiner, Art Unit 2834